Per Curiam.

Where the landlord has presented irrefutable proof that tenant violated a substantial obligation of his tenancy by repeated and unjustified refusal to pay his rent when due, which necessitated 12 separate dispossess proceedings over a period of 20 months, a final order in favor of the landlord should have been granted. (Gilbert v. Becker, 142 N. Y. S. 2d 888; 974 Realty Corp. v. Leford, 9 Misc 2d 240.)
The final order in favor of tenant should be reversed, with $30 costs, and final order directed in favor of landlord as prayed for in the petition, with costs.
Concur — PIofstadter, J. P., Aurelio and Tilzeb, JJ.
Final order reversed, etc.